Mabshall, J.
The printed cases upon the several appeals satisfy us that the evidence upon the first and second trials was substantially the same as upon the last one. So the decisions before rule now as to the evidence being sufficient to carry the case to the jury on all vital issues. That is so elementary we need not illustrate by referring to any of the numerous instances where it has been applied. Therefore there is no other course to pursue now than to affirm the judgment. No question of any moment is pressed upon our attention which is not identical with or included within some question raised on the first appeal, and practically on the second as well, and decided against appellant. A question once decided in this court, right or wrong, becomes a rule for the case after it is no longer subject to review on appeal from the particular result reached and the circumstances in respect to the matter remain unchanged.
By the Court. — Judgment affirmed.